Name: Commission Regulation (EC) No 594/2001 of 27 March 2001 amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32001R0594Commission Regulation (EC) No 594/2001 of 27 March 2001 amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products Official Journal L 088 , 28/03/2001 P. 0007 - 0009Commission Regulation (EC) No 594/2001of 27 March 2001amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as amended by Regulation (EC) No 1670/2000(2), and in particular Article 26(3) and Article 29(1) thereof,Whereas:(1) Article 3(a) of Commission Regulation (EC) No 1374/98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products(3), as last amended by Regulation (EC) No 1998/2000(4), lays down that the classification of certain cheeses is subject to the presentation of a licence issued in accordance with Article 23. Article 23(3) and (4) clearly state that the headings concerned are reserved exclusively for preferential imports from Switzerland under the special arrangements that the Community has concluded with that country. Given that IMA 1 certificates are no longer used when those products are imported, Article 3(b) no longer makes any sense. In the interests of clarity, Article 3 should therefore be updated.(2) Article 13 of Regulation (EC) No 1374/98 permits operators to submit a licence application for each CN code under the "minimum access" quotas referred to in Annex II. This has resulted in excessive numbers of applications, leading to a heavy workload for the competent departments of the Member States and the Commission and financial costs to operators. The provisions concerned should be amended to restrict operators to just one application per serial number.(3) Article 21 of Chapter III of Regulation (EC) No 1374/98, which lays down the detailed rules for the application of the non-quota preferential import arrangements, lists the products covered by those arrangements. CN codes 0406 90 02 to 0406 90 06, which are covered, inter alia, by Council Decision 69/352/EEC of 6 October 1969 concluding a tariff agreement with Switzerland concerning certain cheeses listed in position ex 4.04 of the Common Customs Tariff(5) and listed in Article 23 of Regulation (EC) No 1374/98, are not listed in Article 21. An addition should therefore be made to Article 21 and it should be stipulated that "BergkÃ ¤se" cheese falling within CN codes 0406 90 02 to 0406 90 06 is not covered by the said tariff agreement.(4) Article 1 of Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(6), as amended by Regulation (EC) No 2563/2000(7), provides for the import of milk and milk products into the Community without quantitative restrictions or measures having equivalent effect and with exemption from customs duties and charges having equivalent effect. Those exceptional measures go beyond the concessions granted to those countries in the form of reduced duties laid down in Annex IV to Regulation (EC) No 1374/98. Those countries should be deleted from that Annex and consequently from Annex VII.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1374/98 is amended as follows:1. Article 3 is replaced by the following:"Article 3CN code 0406 90 01, covering cheeses for processing, shall apply only to imports.CN codes 0406 90 02 to 0406 90 06, 0406 20 10 and 0406 90 19 shall apply only to imported products originating in and coming from Switzerland in accordance with Article 23.";2. Article 13(2) is replaced by the following:"2. Licence applications may show one or more of the CN codes set out in Annex II for the same serial number and must indicate the quantity requested for each code. However, a licence shall be issued for each separate product code.The licence application must be for a minimum of 10 tonnes and a maximum of 25 % of the quantity available for each serial number and for each period as referred to in Article 12(2) for which the licence application is submitted.";3. Article 14(2) is replaced by the following:"2. Licence applications shall be admissible only where applicants declare in writing that they have not submitted, and undertake not to submit, any other applications under the import arrangements referred to in this section for the same period and for the same serial number in the Member State in which the application is being submitted or in any other Member State; in the event that an applicant submits more than one application for the same serial number, all applications from that applicant shall be invalid.";4. Article 21 is replaced by the following:"Article 21The milk products referred to in Article 20 and the duties applicable shall be as set out in:(a) Annex IV.(b) Under headings CN 0406 90 02 to 0406 90 06 of the Combined Nomenclature, with the exception of 'BergkÃ ¤se'.Where appropriate, Article 7 shall apply mutatis mutandis to the products referred to in point (a).";5. Annex IV is amended as follows:(a) the information on serial numbers 8 and 9 is replaced by that in the Annex hereto;(b) the fourth indent of footnote (2)(a) is deleted;6. in Annex VII, the information under the heading "Yugoslavia" is deleted.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 185, 30.6.1998, p. 21.(4) OJ L 238, 22.9.2000, p. 28.(5) OJ L 257, 13.10.1969, p. 3.(6) OJ L 240, 23.9.2000, p. 1.(7) OJ L 295, 23.11.2000, p. 1.ANNEX">TABLE>"